ORDER

PER CURIAM.
Eugene Stubbs appeals his conviction by a jury of two counts of sale of a controlled substance near public housing under Section 195.218 RSMo 1994. He was sentenced to ten years on each count to run concurrently. In Point I Stubbs claims the trial court erred in overruling his objections to hearsay evidence and in Point II he claims trial court error in denying his motion for a new trial.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).